The Family Court properly found that the Suffolk County Department of Social Services sufficiently established that the father neglected the three subject children (see Family Ct Act §§ 1012 [f] [i]; 1046 [b] [i]; Matter of Deandre T., 253 AD2d 497 [1998]). A preponderance of the evidence at the hearing established that the subject children’s mental or emotional condition had been or was in imminent danger of becoming *883impaired by the father’s abuse of alcohol and commission of acts of domestic violence in their presence (see Matter of Jada F. [Carolyn F.], 97 AD3d 575, 576 [2012]). As the Family Court’s determination has a sound and substantial basis in the record, we decline to disturb it (see Matter of Bianca P. [Theodore A.P.], 94 AD3d 1126 [2012]; Matter of Jayda D.-B., 33 AD3d 998 [2006]). Mastro, J.P., Lott, Roman and Cohen, JJ., concur.